Citation Nr: 1201082	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  07-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant, B.D., and C.S.



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1954 to March 1956, and from October 1961 to August 1962.  He died in April 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appellant testified at an August 2007 hearing before a Decision Review Officer (DRO) at the RO, and at a December 2008 hearing before the undersigned Veterans Law Judge, also held at the RO.  Transcripts of both hearings are associated with the claims file.

In an April 2009 decision, the Board granted entitlement to a nonservice connected death pension, but denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the denial of benefits to the U.S. Court of Appeals for Veterans Claims (Court), which in July 2011, on the basis of a Joint Motion, vacated and remanded for further consideration the denial of service connection for the cause of death.  The decision granting entitlement to nonservice connected death pension was left undisturbed; the RO has implemented that decision.

Also in the April 2009 decision, the Board noted that the issue of entitlement to benefits under 38 U.S.C.A. § 1151 had been raised by the record, but not yet adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board therefore referred this matter to the RO for appropriate action.  It is not clear whether such action has yet been taken; the claim is therefore again referred to the RO to ensure proper handling of the claim.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In April 2006, the Veteran was killed when working underneath a trailer replacing flooring.  He had propped the tongue of the trailer on a chair, and it had come off in some manner, landing on his chest and causing his death.  The appellant alleges that the Veteran's service-connected bilateral hearing loss, which was rated 100 percent disabling and was the sole service connected disability, caused or materially contributed to his death in that he could not hear warning noises indicating the trailer was coming off the chair, and hence did not move out of the way or reset the hitch more securely.  The Veteran was not wearing hearing aids at the time of the accident to avoid shorting the units out with sweat.

A neighbor of the Veteran, Mr. C.S., submitted a written statement and testified regarding his re-enactments of the accident.  Mr. C.S. does not report any training, experience, or expertise in accident reconstruction or any form of forensic science.  He determined that the trailer must have made some noise in scraping over the chair used to support it, and hence the Veteran would have had some warning of the impending fall.  He stated that he could not determine exactly what the Veteran was doing at the time of the accident.

One treating VA doctor indicated in April 2007 that the service-connected deafness contributed in some way to the death.  A VA examiner was asked to opine in May 2007 as to whether the hearing loss had caused or contributed to the death.  The claims folder was reviewed.  The examiner opined that it would have been "very questionable" as to whether the Veteran would have heard the trailer falling or would have been able to get out of the way in time if he did hear it.  He concluded that there was insufficient evidence of record on which to form a final opinion.  He stated that in the absence of a finding by a forensic expert as to "how quickly the accident occurred (how long it took for the trailer to slip)" no one, including the April 2007 VA doctor, could provide the requested opinion without resorting to speculation.

While the loss of hearing was well established, the Board in 2009 concluded that there was no evidence of a causative relationship between hearing loss and death.  The April 2007 opinion lacked probative value.  It was phrased as an opinion under an inadequate standard of proof, and did not consider all relevant facts (some of which were undiscoverable).  The May 2007 opinion was similarly nonprobative, as the examiner declared that no one could render a nonspeculative opinion on the existing opinion.  

The Court found that the Board failed to provide adequate reasons and bases in determining service connection for the cause of the Veteran's death was not warranted.  The May 2007 examiner had raised the possibility that there was discoverable evidence which could allow a probative opinion to be formed; he stated that a forensic expert's findings would be helpful.  The Board therefore had a duty to discuss whether obtaining such a report was necessary or helpful, and whether obtaining such fell within the purview of the duty to assist.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).

In compliance with the Court's remand directives, the Board finds that a forensic accident reconstruction, as recommended by the May 2007 VA examiner, would be necessary and helpful to resolution of the appellant's claim.  As the doctor points out, it is medically "very questionable" that given the Veteran's profound hearing loss disability that he would have heard the trailer falling, regardless of whether he was wearing his hearing aids or not.  The Board agrees with his opinion that the crux of the matter is whether, if he had been able to hear the trailer fall or shift, the Veteran would have had sufficient time to get out of the way and avoid injury and death.  This is not a medical question.  The doctor points out that he and other medical professionals lack the training, skills, and knowledge necessary to formulate such an opinion; his input is limited to whether the Veteran could have heard the trailer falling or shifting prior to falling.  Once the speed or suddenness of the accident was determined, a doctor could opine as to whether this particular Veteran, with multiple nonservice connected health problems, would have been able to avoid the falling trailer.

The next inquiry, then, is whether obtaining a forensic reconstruction falls within the purview of VA's duty to assist.  The Board finds that it does not.  The duty to assist includes "reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate" a claim for benefits...."  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  This is not an unlimited duty; there is no assistance owed if no reasonable possibility exists that such would aid in substantiating the claim, or if the claimant fails to supply essential information required for meaningful efforts.  38 U.S.C.A. § 5103A(a)(2) and (3); 38 C.F.R. § 3.159(d).  The statute and enacting regulations specify that the duty includes obtaining relevant records and providing necessary medical examinations.  38 U.S.C.A. § 5103A (c) and (d); 38 C.F.R. § 3.159(c).  The statute also provides nothing in the law should be construed as precluding other forms of assistance, as deemed appropriate by the Secretary.  38 U.S.C.A. § 5103A(g).  Regulations specify that such authority is reserved to the Secretary unless deemed appropriate through the promulgation of a regulation.  38 C.F.R. § 3.159(g).

Obtaining a forensic accident reconstruction is clearly not a record gathering activity.  While evidence and information important to a forensic determination may be obtained by VA in assisting a claimant, the analysis and assembly of a report goes beyond the obtaining of existing records as contemplated by the statute and regulation.  Further, accident reconstruction is not a "medical examination" as provided in the applicable law and regulation.  As the VA examiner points out, such is beyond the expertise of medical professionals.  The suggested forensic reconstruction is therefore not specifically provided for by 38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159 in setting forth the scope of the duty to assist.

The claimant argues that the provisions of 38 U.S.C.A. § 5103A(g) permit such assistance.  The Board agrees that, to the extent a forensic reconstruction is not record gathering or medical examination, 38 U.S.C.A. § 5103A(g) is applicable.  That statute is permissive, however, and does not mandate any specific form of "other" assistance.  It in fact very specifically restricts the scope of "other" assistance to that which the Secretary deems appropriate.  Consistent with that provision, 38 C.F.R. § 3.159(g) requires that any additional forms of assistance, other than record gathering or medical examination, must be implemented through the promulgation of regulations.

No regulation has been promulgated which authorizes or requires VA to provide forensic accident reconstructions.  There is no reference to such in 38 U.S.C.A. § 5103A or 38 C.F.R. § 3.159.  As the Secretary has not exercised his statutorily granted discretion, VA lacks the authority for such action.

Moreover, even assuming arguendo that the duty to assist did encompass obtaining forensic accident reconstructions, such assistance would not be required in this case, as there is no reasonable possibility of obtaining an adequate report or opinion to support the claim.  Essential information is missing from the record, and cannot be obtained; any opinion or report would of necessity require reliance on pure speculation.

Any forensic reconstruction would require consideration of all facts and circumstances of the accident.  These include the specifics of the trailer, the chair used to prop it up, the location and orientation of the Veteran, and his general activity at the time of the accident.  These facts can be determined from the witness statements, autopsy reports, and incident reports.  They may all be-and were-observed at some point or may be logically and scientifically deduced.  Mr. C.S., a friend and neighbor of the Veteran, was in fact able to produce an amateur report of his own unscientific re-enactment.  Mr. C.S. has no espoused expertise, experience, or training in accident reconstruction, general science, or forensics, and so his report is not competent evidence for purposes of determining the cause of death.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Mr. C.S. also pointed out the flaw in any attempt to reconstruct the accident which took the Veteran's life.  No one was present at the occurrence, and so no one can say exactly what the Veteran was doing at the time of the collapse.  Was he rocking the wrench back and forth to break loose a stuck bolt?  Was he exerting steady pressure?  Was he frustrated and jerking at the wrench with excessive force?  How many times had he attempted to loosen the bolt?  Mr. C.S. noted that it took him three pulls to cause the trailer to fall, but it could have been done in one, depending on the force applied.  The actions of the Veteran in causing the trailer to fall are central to any determination as to how much time he may have had to avoid it, and these cannot be determined.  While a forensic reconstructor could provide a number of "if/then" scenarios describing what would happen under a variety of circumstances, such speculation would not be helpful in resolving the appeal, as it would permit no conclusions under the "at least as likely as not" standard.  

Once VA determines that suggested development cannot or will not be performed, there arises a duty to notify the claimant of such.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e); Daves v. Nicholson, 21 Vet. App. 46, 52 (2007).  Due process requires that such notice be provided prior to adjudication, to permit the claimant the opportunity to secure the desired information or evidence independently, or to produce alternative evidence.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  As such notice has not yet been provided, remand is required.  On remand, the appellant has the opportunity to obtain, at her own expense, a forensic accident reconstruction by a qualified expert.

In the interest of affording the appellant the greatest opportunity to submit helpful evidence, any such reconstruction must include a detailed report explaining exactly how the accident occurred.  The exact type of chair, trailer, tools, and conditions must be considered in formulating any opinions.  The examiner should discuss whether the trailer slid off the chair or, as one witness indicated, the chair collapsed.  For any assumptions made with regard to the reconstruction, to include the actions of the Veteran, a full and complete rationale explaining and justifying such is required.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant that VA's duty to assist does not include obtaining a forensic accident reconstruction with regard to the Veteran's death.  Inform the appellant that she may submit a report of such, from a qualified expert, at her own expense.

Any such reconstruction must include a detailed report explaining exactly how the accident occurred.  The exact type of chair, trailer, tools, and conditions must be considered in formulating any opinions.  The examiner should discuss whether the trailer slid off the chair or, as one witness indicated, the chair collapsed.  For any assumptions made with regard to the reconstruction, to include the actions of the Veteran, a full and complete rationale explaining and justifying such is required.  The qualifications of the reconstructor must be provided.

2.  Review the claims file to ensure that all of the foregoing is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


